HUTCHESON, Circuit Judge.
The suit was for restitution and statutory damages pursuant to Secs. 205(a) and (e) of the Emergency Price Control Act, as amended,1 for alleged rent overcharges in violation of the rent regulation for housing.2 There were three claims: (1) That the defendant, in violation of Sec. 2(d) of the regulation, received a security deposit in the sum of $480; (2) that instead of charging the maximum rent of $65. per month furnished, fixed for the premises, defendant charged $80.00 per month unfurnished; and (3) that, in violation of Secs. 9(a) and 9(b) of the regulation, defendant tied in with the renting of the premises the purchase for $1000.00 of the furniture already in it.
The defendant, answering with a denial, the cause was tried to a jury, and when plaintiff rested, after offering evidence3 *55on all the charges, defendant, without putting on any evidence, asked for and obtained a directed verdict.
The ground of the motion for directed verdict was that there had been no proof of any maximum legal rent lower than the $80 charged, and that the registration of this sum as the rent to be charged was effective to fix it as .such.
After a considerable discussion period in which plaintiff contended that the proof showed, as matter of law, a maximum rental of $65, that there had been an overcharge, and that there was a violation in the sale of the furniture as a tying in transaction, but said nothing about the security advance, the court directed, a verdict for the defendant.
Plaintiff is here insisting that the direction of the verdict was wrong in three particulars: (1) The evidence was undisputed that the maximum rent was $65 instead of $80; (2) it was also undisputed that a security deposit was exacted; and (3) that the evidence made out a case for the jury upon whether there was a tying in agreement for the sale of the furniture.
We think it dear: That the evidence on the tie-in agreement, at worst for plaintiff, made an issue of fact; that appellant is right in his contention that a verdict for defendant on that issue should not have been directed; and that because of its direction, the case must be reversed. In view of the fact that the direction came before the case had been fully developed, and the record on another trial may not be the same, we refrain from determining the other points made' by appellant, that the jury should have been instructed that the maximum rent was $65.00 and that the defendant had violated the regulations by charging $80.00 per month and by exacting a security deposit. We leave those questions for determination on another trial under the evidence as then developed. The judgment is reversed and the cause is remanded for further and not inconsistent proceedings.

 50 U.S.C.A.Appendix, § 901 et seq.


 10 F.R. 13,528.


 This was: That defendant charged and collected a rent of $80 per month for the premises by requiring a deposit of $480 in advance for a six months’ period; beginning 8-20-46; that the tenant paid her $1000 for the furniture; that the tenant moved out of the premises after four months leaving the furniture behind; and that defendant had not made him any refund.
The witnesses were Nelson the tenant, and Taylor, the rent director for the Atlanta area.
The tenant testified that the defendant agreed to rent the premises to him “if I would buy the furniture at a price of $1000 and pay the six months rent in advance at $80.00 per month”; that “the furniture was used and not in too good condition, not badly banged up or scarred, but it had seen considerable use”; that when he left on December 3, 1946, he left the furniture in the premises; and that the defendant had not made any refund to him of any overcharge.”
The witness Taylor testified; that prior to this renting to Nelson, the maximum ceiling price on the premises had been fixed at $65 per month.
On cross-examination, defendant developed from Mr. Taylor that the defendant, as landlord, had come to him with a registration statement fixing the rental at $80 per month unfurnished, and that he had told her that the registration was not a good one under the regulations.
*55in answer to inquiries about the sale of the furniture, Taylor testified that defendant had told him she had sold the tenant the furniture, and he further testified: “Based on the evidence before me, I took the position that she sold the furniture under a tying agreement, and wo discussed it at length. I told her that the $80.00 registration was not the proper registration under the regulations, and I explained to her the requirements of the regulations.”